BY THE COURT.
This proceeding is not to enforce respect to the individual judges on the bench, or to protect their dignity. It is to secure the administration of justice from interruption. It must be obvious, that amidst the din of arms and martial music, courts cannot proceed in the discharge of their duties: and though, as men, we should take no steps to enforce respect, yet, the majesty of the whole people of the state, and the dignity of their courts of justice, under our administration, must, and shall be respected. A military officer in command, who shall set at nought the duty of every good citizen to obey the laws and protect its ministers, will find his authority inadequate to protect him from punishment, if he merit it. The civil authority and the laws must predominate over the pride and will of military officers, as well as of individuals. It frequently happens, that militia musters take place while the courts are sitting ; but we have never before met a case where the officer, upon request, has not silently removed his command. The military power is bound to protect the courts; and the country will no longer be free, when the military is arrayed against the civil power. The etiquette which would induce a militia officer to assert a right in the troops to march off the ground with martial music, to the annoyance of the courts, should not be the subject of contest between the courts of justice and the military.
As all intention of disturbing the court is disclaimed by the officer before us, and supposed to be the act of a subordinate officer, and to have been more thoughtless than wilful, he mav be discharged, on paying the costs.